Citation Nr: 0108141	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
September 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was originally denied for residuals of 
a low back injury in a rating decision dated in January 1962.  

3.  The veteran was notified of that determination by a 
letter dated later that month; he did not file a timely 
appeal.  

4.  The evidence received into the record since the 1962 
rating decision consists primarily of reports of VA 
outpatient treatment that are cumulative in nature and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for residuals of a back injury.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1961, the veteran filed a claim for service 
connection for a back injury.  A January 1962 rating decision 
denied service connection for spina bifida occulta as a 
constitutional or developmental abnormality, which is not a 
disability under the law concerning VA compensation benefits.  
Service connection was granted for conversion reaction with 
either low back syndrome or pain in coccyx (coccydynia), 
rated as noncompensable under Diagnostic Code 9402.  The 
veteran was informed by a letter dated January 24, 1962, that 
service connection had been granted for "low back syndrome 
(cuccydynia)" (sic), and that service connection had been 
denied for spina bifida occulta.  A timely appeal was not 
initiated after the veteran was notified of that decision in 
January 1962.

Evidence then considered included the service medical 
records, which show that the veteran wore a back support in 
1961 when he injured his back while lifting a heavy object.  
The VA examination report of November 1961 shows that the 
veteran had marked pain in the area of the coccyx, low back 
syndrome with a strong functional component, and spina 
bifida.  A diagnosis of coccydynia was noted in these records 
as well.  "Coccydynia" or "coccygodynia" refers to pain in 
the coccyx and neighboring region.  Dorland's Illustrated 
Medical Dictionary 347 (28th ed. 1994). 

I note that the veteran's representative in an August 2000 
statement argues that the veteran has been subject to 
severance of service connection without the benefit of due 
process.  The record reflects, as noted above, that the 
January 1962 rating decision granted service connection for 
conversion reaction with either low back syndrome or pain in 
coccyx (coccydynia), rated as noncompensable under Diagnostic 
Code 9402, which is for a psychiatric disorder.  This was 
unchanged until a July 1996 rating decision, which assigned a 
30 percent rating for dysthymic disorder (previously rated as 
conversion reaction with pain in coccyx under Diagnostic Code 
9402).  A March 1999 rating decision again re-named the 
service connected disability, this time as dysthymic disorder 
with history of low back syndrome or conversion reaction 
(coccydynia) and continued the 30 percent disability 
evaluation under Diagnostic Code 9433.

Thus, the record establishes that service connection was 
granted in 1962 for a psychiatric disorder, one of the 
manifestations of which was pain in the coccyx or "low back 
syndrome", and that service connection remains in effect for 
a psychiatric disorder with a history of pain in the coccyx 
or "low back syndrome."  Thus, service connection has not 
been severed for any disability.  In this regard, it must be 
emphasized that service connection was granted for a 
psychiatric disorder, one of the manifestations of which was 
pain, not for a physical disorder of the back.    

The veteran attempted to reopen his claim for service 
connection in August 1998.  The initial question before the 
Board is the limited question of whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, in the March 1999 rating decision that 
was appealed, stated the issue as one of service connection 
for a back injury, and indicated that the claim was not well 
grounded.  The RO clarified, however, in the April 1999 
statement of the case (SOC), that the issue was whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a back condition with leg 
involvement.  The August 1999 and February 2000 supplemental 
SOCs provided him with further information, including 
pertinent regulations, concerning whether new and material 
evidence had reopened the claim.  The Board concludes, 
therefore, that the issue before the Board on appeal is 
properly the question of whether new and material evidence 
had been submitted to reopen the claim.    

Regardless of the determination reached by the RO, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that the Board 
has the authority to determine on a de novo basis whether a 
claim has been properly reopened.  The Board agrees with RO 
that the claim should not be reopened.  

In this case, new evidence pertaining to a back disability 
has been received into the record since the January 1961 
denial of service connection.  This evidence is new, as it 
was not previously of record, and consists of reports of VA 
treatment showing complaints of back pain in May 1999.  
However, there is nothing in these reports that would 
associate an acquired back disability with his active 
service.  Also, much of the new evidence of record pertains 
to an unrelated condition.  

As a consequence, the evidence received into the record since 
the January 1962 rating decision, although new, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, no additional 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  In view of the foregoing, I find that no new 
an material evidence has been received to reopen the claim 
for service connection for residuals of a back injury.  

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
to be codified at 38 U.S.C. § 5103A(f), provides that nothing 
in that section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.


ORDER

New and material evidence was not received to reopen the 
claim of entitlement to service connection for residuals of a 
back injury.  The appeal is denied.  


REMAND

The March 1999 rating decision denied service connection for 
back and leg disabilities as separate claims.  The April 1999 
notice of disagreement (NOD) also treated the claims for back 
and leg disability as separate claims for back and leg 
injuries.  The SOC and subsequent supplemental SOCs, however, 
treated the claimed leg disability as part of the previously 
denied claim for a back disability.  

The Board concludes that the April 1999 NOD concerned two 
separate determinations by the RO in the March 1999 rating 
decision. In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely NOD and 
there is no SOC issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.  
Consequently, the Board will REMAND this matter for the 
following action:  

The RO should issue a SOC on the issue of 
entitlement to service connection for 
residuals of a left leg injury.  

After the veteran and his representative have been given an 
opportunity to respond, and a timely substantive appeal is 
received, the case file should be returned to the Board for 
further appellate review, if necessary.  The Board hereby 
notifies the veteran that his appeal as to this issue will 
not be completed unless he files a timely and adequate 
substantive appeal concerning this matter following the 
issuance of the statement of the case.  The purpose of this 
REMAND is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

